                                             Case 2:18-cv-00816-JCM-CWH Document 16 Filed 02/27/19 Page 1 of 3


                                      1   L. DIPAUL MARRERO II, ESQ.
                                          GOLIGHTLY & VANNAH, PLLC
                                      2   400 S. Seventh Street, Suite 400
                                          Las Vegas, Nevada 89101
                                      3   Telephone (702) 369-4161
                                          Facsimile (702) 369-0104
                                      4
                                          Attorney for Plaintiff
                                      5   TATIANA BOGGS
                                      6   Stephanie L. Quinn
                                          Nevada Bar No. 12632
                                      7   Murphy, Campbell, Alliston & Quinn
                                          8801 Folsom Blvd, Ste 230
                                      8   Sacramento, CA 95826
                                          Telephone:    (916) 400-2300
                                      9   E-Mail: squinn@murphycampbell.com
                                     10
MURPHY, CAMPBELL, ALLISTON & QUINN




                                          Attorney for Defendant
                                          UNION PACIFIC RAILROAD COMPANY
                                     11

                                     12                                UNITED STATES DISTRICT COURT
                                     13                                       DISTRICT OF NEVADA
                                     14
                                          TATIANA BOGGS,                                      Case No. 2:18−cv−00816−JCM−CWH
                                     15
                                                         Plaintiff,
                                     16                                                      STIPULATED REQUEST FOR
                                                  vs.                                        DISMISSAL OF ACTION, WITH
                                     17                                                      PREJUDICE
                                          UNION PACIFIC RAILROAD COMPANY, a
                                     18   foreign corporation; DOES I through X,
                                          inclusive; and ROE CORPORATIONS I
                                     19   through X, inclusive,

                                     20                  Defendants.

                                     21

                                     22

                                     23           IT IS HEREBY STIPULATED, by and between Plaintiff TATIANA BOGGS, and

                                     24   Defendant UNION PACIFIC RAILROAD COMPANY by and through their respective counsel

                                     25   of record, that the above-captioned complaint, filed by Plaintiff, be dismissed with prejudice. Each

                                     26   party is to bear its own fees and costs.

                                     27   ///

                                     28   ///
                                                                                  -1-
                                                STIPULATED REQUEST FOR DISMISSAL OF ACTION, WITH PREJUDICE AND [PROPOSED]
                                                                                 ORDER
                                            Case 2:18-cv-00816-JCM-CWH Document 16 Filed 02/27/19 Page 2 of 3


                                      1
                                                Respectfully submitted,
                                      2

                                      3   DATED: February 27, 2019           GOLIGHTLY & VANNAH, PLLC

                                      4

                                      5                                      By:    /s/ L. DiPaul Marrero II
                                                                             L. DIPAUL MARRERO II, ESQ.
                                      6                                      Attorneys for Plaintiff

                                      7

                                      8
                                          DATED: February 27, 2019           UNION PACIFIC RAILROAD COMPANY
                                      9

                                     10
MURPHY, CAMPBELL, ALLISTON & QUINN




                                                                             By:    /s/ Stephanie L. Quinn
                                     11                                      Stephanie L. Quinn
                                                                             Murphy, Campbell, Alliston & Quinn
                                     12                                      8801 Folsom Blvd, Ste 230
                                                                             Sacramento, CA 95826
                                     13                                      Attorneys for Defendant
                                                                             UNION PACIFIC RAILROAD COMPANY
                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                               -2-
                                             STIPULATED REQUEST FOR DISMISSAL OF ACTION, WITH PREJUDICE AND [PROPOSED]
                                                                              ORDER
                                             Case 2:18-cv-00816-JCM-CWH Document 16 Filed 02/27/19 Page 3 of 3


                                      1                                   CERTIFICATE OF SERVICE

                                      2   Pursuant to NRCP.5(b), I certify that I, Tayler E. Enyart am an employee of Murphy, Campbell,
                                          Alliston & Quinn, and that on February 27, 2019, I served a true and correct copy of the
                                      3   foregoing document as follows:

                                      4   __X___         By electronic serve. The foregoing document was filed electronically with the
                                          United States District Court, District of Nevada. Electronic service will be completed
                                          automatically for all parties who are e-filers and have agreed to accept service in this matter.
                                      5   The undersigned will confirm that the Notice of Electronic Filing states that the foregoing
                                          document will be electronically mailed; otherwise an alternative method will be used.
                                      6
                                                  By U.S. Mail on all parties in said action, I enclosed the documents in a sealed envelope
                                      7   or package addressed to the persons at the addresses shown above and placed the envelope for
                                          collection and mailing, following our ordinary business practices. I am readily familiar with this
                                      8   business’s practice for collecting and processing correspondence for mailing, it is deposited in
                                          the ordinary course of business with the United States Postal Service, in a sealed envelope with
                                      9   postage fully prepaid. I am employed in the county where the mailing occurred. The envelope
                                          or package was placed in the mail at Sacramento, CA.
                                     10
MURPHY, CAMPBELL, ALLISTON & QUINN




                                            Robert D. Vannah, Esq.                             Attorneys for Plaintiff
                                     11     L. DiPaul Marrero II, Esq.                         TATIANA BOGGS
                                            GOLIGHTLY & VANNAH, PLLC
                                     12     400 S. Seventh Street, Suite 400
                                            Las Vegas, NV 89101
                                     13     Telephone: (702) 369-4161
                                            Facsimile: (702) 369-0104
                                     14     Renee Finch                                        Attorneys for Defendant
                                            MESSNER REEVES, LLP                                UNION PACIFIC RAILROAD
                                     15     8945 West Russell Road                             COMPANY
                                            Suite 300
                                     16     Las Vegas, NV 89148
                                            rfinch@messner.com
                                     17
                                            Melissa A. Sandoval                                Attorneys for Defendant
                                     18     UNION PACIFIC RAILROAD                             UNION PACIFIC RAILROAD
                                            COMPANY Law Department                             COMPANY
                                     19     10031 Foothills Boulevard, Suite 200
                                            Roseville, CA 95747
                                     20     Telephone: (916) 789-6132
                                            E-Mail: msandoval@up.com
                                     21     Mercedes S. Menendez                               Attorneys for Creditor
                                            Office of the Attorney General                     State of Nevada – Medicaid
                                     22     Public Safety Division
                                            555 E. Washington Avenue, Suite 3900
                                     23     Las Vegas, NV 89101
                                            702-486-2625
                                            Fax: 702-486-3773
                                     24     Email: mmenendez@ag.nv.gov
                                     25
                                          DATED THIS 27th day of February 2019.
                                     26

                                     27
                                                                                                         /s/ Tayler E Enyart
                                     28                                                                 TAYLER E. ENYART
                                                                                -3-
                                              STIPULATED REQUEST FOR DISMISSAL OF ACTION, WITH PREJUDICE AND [PROPOSED]
                                                                               ORDER
                                            Case 2:18-cv-00816-JCM-CWH Document 16-1 Filed 02/27/19 Page 1 of 1


                                      1   L. DIPAUL MARRERO II, ESQ.
                                          GOLIGHTLY & VANNAH, PLLC
                                      2   400 S. Seventh Street, Suite 400
                                          Las Vegas, Nevada 89101
                                      3   Telephone (702) 369-4161
                                          Facsimile (702) 369-0104
                                      4
                                          Attorney for Plaintiff
                                      5   TATIANA BOGGS
                                      6   Stephanie L. Quinn
                                          Nevada Bar No. 12632
                                      7   Murphy, Campbell, Alliston & Quinn
                                          8801 Folsom Blvd, Ste 230
                                      8   Sacramento, CA 95826
                                          Telephone:    (916) 400-2300
                                      9   E-Mail: squinn@murphycampbell.com
                                     10
MURPHY, CAMPBELL, ALLISTON & QUINN




                                          Attorney for Defendant
                                          UNION PACIFIC RAILROAD COMPANY
                                     11

                                     12
                                                                       UNITED STATES DISTRICT COURT
                                     13
                                                                             DISTRICT OF NEVADA
                                     14

                                     15   TATIANA BOGGS,                                        Case No. 2:18−cv−00816−JCM−CWH
                                     16                  Plaintiff,
                                                                                 [PROPOSED] ORDER OF DISMISSAL OF
                                     17           vs.                            ENTIRE ACTION WITH PREJUDICE
                                                                                 PURSUANT TO STIPULATION OF THE
                                     18   UNION PACIFIC RAILROAD COMPANY, a PARTIES [FRCP 41(a)(1)(A)(ii)]
                                          foreign corporation; DOES I through X,
                                     19   inclusive; and ROE CORPORATIONS I
                                          through X, inclusive,
                                     20
                                                         Defendants.
                                     21

                                     22          Pursuant to the stipulation of the parties hereto, under Federal Rule of Civil Procedure

                                     23   41(a)(1)(A)(ii), and good cause appearing therefor,

                                     24          IT IS HEREBY ORDERED that this action be, and hereby is, dismissed with prejudice as

                                     25   to all claims and causes of action, and as to all parties, with each party bearing that parties’ own

                                     26   attorneys’ fees and costs.

                                     27          March 1, 2019
                                          DATED: _______________                                ___________________________________
                                     28                                                         James C. Mahan
                                                                                                Judge, United States District Court
                                                                                   -1-
                                                [PROPOSED] ORDER OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE PURSUANT TO
                                                                        STIPULATION OF THE PARTIES
